                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 18-00232-01

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

CARLOS A. SPANN (01)                              MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM ORDER

       Before the Court is Defendant Carlos A. Spann’s (“Defendant”) pro se Motion for

New Trial Due to Newly Discovered Evidence pursuant to Federal Rule of Criminal

Procedure 33(b)(1). See Record Document 180. The Government opposes the motion.

See Record Document 181.

       Under Federal Rule of Criminal Procedure 33, a court may grant a motion for new

trial “if the interest of justice so requires.” However, motions for new trial are disfavored

and “reviewed with great caution.” U.S. v. Turner, 674 F.3d 420, 429 (5th Cir. 2012).

Additionally, when reviewing motions for new trial based on newly discovered evidence

pursuant to Rule 33(b)(1), the Fifth Circuit applies the “Berry rule,” which requires the

defendant to show: (1) the evidence is newly discovered and was unknown to him at the

time of trial; (2) the failure to discover the evidence was not due to his lack of diligence;

(3) the evidence is not merely cumulative, but is material; and (4) the evidence would

probably produce an acquittal. See Turner, 674 F.3d at 429 (citing Berry v. Georgia, 10

Ga. 511 (1851)); see also U.S. v. Wall, 389 F.3d 457 (5th Cir. 2004).

       In the instant motion, Defendant asserts, inter alia, that evidence in the form of text

messages sent by co-defendant Phelix Williams constitutes newly discovered evidence,

that a Brady violation occurred due to the Government’s alleged suppression of such




                                        Page 1 of 3
evidence, and that the Government further violated the Jencks Act. See Record

Document 180 at 2, 16–17.

       First, the Government did not violate Brady. In order to establish a Brady violation,

a defendant must show that: (1) the prosecution suppressed evidence; (2) it was

favorable to the defendant; and (3) it was material. See, e.g., U.S. v. Brown, 650 F.3d

581, 587–88 (5th Cir. 2011). Under this standard, “materiality” rests on whether there

exists “a reasonable probability that, had the evidence been disclosed to the defense, the

result of the proceeding would have been different.” Id. at 588. Furthermore, the

“likelihood of a different result must be substantial, not just conceivable.” Id.

       Here, not only were the records at issue disclosed to Defendant through his

counsel at the time a month before trial, Defendant was clearly aware of their existence

as they were referenced by other evidentiary materials before and during trial. Thus, the

text messages are not newly discovered evidence. In any event, the Court finds that

Defendant has failed to show that the text messages are favorable to him or that such

evidence would have affected the outcome of the trial. As noted in its previous ruling,

there was substantial evidence and testimony presented during the four-day trial,

including photographs and text messages regarding Defendant’s involvement in the

conspiracy, for the jury to consider in rendering its verdict, and the Court is not persuaded

that the records at issue would have changed the result.

       Additionally, a review of the materials and records produced in this case show that

the Government did not commit a Jencks Act violation. First, the interview of Trivia Tyler

(“Tyler”) was not audio or video recorded, and Defendant was provided a copy of the

Shreveport Police Department’s report summarizing the interview with Detective Sarah




                                         Page 2 of 3
Brown and Special Agent Craft (“SA Craft”). Notwithstanding, Defendant was not

prejudiced by not possessing an unredacted copy of SA Craft’s investigative report as

Defendant had ample opportunity to rely on the Shreveport Police Department’s summary

of the interview during his cross examination of Tyler.

        Accordingly, based on the foregoing reasons,

        IT IS ORDERED that Defendant’s pro se Motion for New Trial Due to Newly

Discovered Evidence (Record Document 180) is hereby DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 28th day of October,

2019.




                                       Page 3 of 3
